 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizonans for Fair Elections, et al.,                 No. CV-20-00658-PHX-DWL
10                  Plaintiffs,                            ORDER
11   v.
12   Katie Hobbs, et al.,
13                  Defendants.
14
15          On April 4, 2020, Plaintiffs filed a complaint alleging that certain statutes governing
16   Arizona’s citizen initiative process, which appear in Title 19 of the Arizona Revised
17   Statutes, constitute an unconstitutional inhibition of their First and Fourteenth Amendment
18   rights in light of the state and local responses to the COVID-19 pandemic. (Doc. 1.)
19   Specifically, Plaintiffs allege that the state and local responses make it impossible to gather
20   initiative-petition signatures in the manner required by Title 19. (Id.) Plaintiffs list Arizona
21   Secretary of State Katie Hobbs (the “Secretary”), who oversees Arizona’s elections, as well
22   as each of Arizona’s county recorders, who oversee local elections and assist the Secretary
23   with certain statutory duties, as defendants. (Id.)
24          Also on April 4, 2020, Plaintiffs filed a motion for a temporary restraining order
25   (“TRO”), asking the Court to order the Secretary to permit the use of Arizona’s “E-QUAL”
26   system to gather initiative-petition signatures electronically and to enjoin the Secretary and
27   county recorders from striking any signatures gathered via that system. (Doc. 2.) Plaintiffs
28   sought this order without notice to Defendants, but the Court concluded “this is not the sort
 1   of unusual case where proceeding without notice to the adverse parties would be
 2   appropriate.” (Doc. 9 at 2.) The Court instead set a briefing schedule and scheduled a
 3   hearing for April 14, 2020. (Id. at 3.)
 4          Since the Court issued its order, the State of Arizona, represented by the Arizona
 5   Attorney General, has moved to intervene in this case pursuant to Rule 24. (Doc. 46.)
 6   Plaintiffs oppose that request. (Doc. 59.) For the following reasons, the intervention
 7   motion will be granted.
 8                                             ANALYSIS
 9          “Rule 24 recognizes two types of intervention: (1) intervention of right; and (2)
10   permissive intervention. Courts must permit intervention of right, but may permit or deny
11   permissive intervention.”      Gensler, 1 Federal Rules of Civil Procedure, Rules &
12   Commentary, Rule 24, at 690 (2020). Here, the State seeks to intervene under both
13   theories.
14   I.     Intervention Of Right
15          Intervention of right is available to anyone who “claims an interest relating to the
16   property or transaction that is the subject of the action, and is so situated that disposing of
17   the action may as a practical matter impair or impede the movant’s ability to protect its
18   interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2).
19   Courts in the Ninth Circuit employ a four-part test when analyzing intervention of right:
20          (1) the motion must be timely; (2) the applicant must claim a “significantly
            protectable” interest relating to the property or transaction which is the
21
            subject of the action; (3) the applicant must be so situated that the disposition
22          of the action may as a practical matter impair or impede its ability to protect
            that interest; and (4) the applicant’s interest must be inadequately represented
23          by the parties to the action.
24
     Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (quoting Sierra
25
     Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)). These requirements are broadly
26
     construed, because “a liberal policy in favor of intervention serves both efficient resolution
27
     of issues and broadened access to the courts.” Id. (citation omitted).
28
            …


                                                  -2-
 1          A.     Timeliness
 2          “Timeliness is a flexible concept; its determination is left to the district court’s
 3   discretion.” United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004). In
 4   determining whether a motion to intervene is timely, courts consider: “(1) the stage of the
 5   proceeding at which an applicant seeks to intervene; (2) the prejudice to other parties; and
 6   (3) the reason for and length of the delay.” Id. (citation omitted).
 7          Here, as Plaintiffs concede (Doc. 59 at 3), the motion is timely. When intervention
 8   is sought “at the outset of the litigation,” it is well within a court’s discretion to allow it.
 9   Sierra Club, 995 F.2d at 1481. Such is the case here—the State sought to intervene within
10   48 hours of when this suit was initiated and before most of the defendants had even been
11   served, let alone answered.
12          Given that, the other two factors are easy to resolve. The State has agreed to abide
13   by the Court’s briefing schedule. (Doc. 46 at 4.) Thus, there is no possible prejudice in
14   allowing the State to intervene. Finally, given that there was no delay in filing its motion,
15   the State need not explain the reason for and length of the delay.
16          B.     Significant Protectable Interest
17          “The ‘interest’ test is not a bright-line rule.” Alisal Water Corp., 370 F.3d at 919.
18   It is a fact-bound inquiry and “no specific legal or equitable interest need be established.”
19   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011).
20   In fact, “Rule 24(a)(2) does not require a specific legal or equitable interest . . . . [T]he
21   ‘interest’ test is primarily a practical guide to disposing of lawsuits by involving as many
22   apparently concerned persons as is compatible with efficiency and due process.”
23   Wilderness Soc., 630 F.3d at 1179 (citation and quotation marks omitted). See also
24   Gensler, Rule 24, at 700 (noting that the Ninth Circuit does not “rigidly require that the
25   interest derive from a substantive right”).
26          There is “no doubt” that a state has standing to defend the constitutionality of its
27   statutes. Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1951 (2019). Moreover,
28   the Supreme Court has emphasized that states in general—and Arizona in particular—have


                                                   -3-
 1   a “compelling interest in preserving the integrity of [the] election process” because
 2   “[c]onfidence in the integrity of our electoral processes is essential to the functioning of
 3   our participatory democracy. Voter fraud drives honest citizens out of the democratic
 4   process and breeds distrust of our government. Voters who fear their legitimate votes will
 5   be outweighed by fraudulent ones will feel disenfranchised.” Purcell v. Gonzalez, 549
 6   U.S. 1, 4 (2006). Here, Plaintiffs seek to enjoin enforcement of portions of Title 19, which
 7   the State has unequivocally indicated are meant to safeguard the integrity of the election
 8   process.   A.R.S. § 19-101.01 (“The legislature . . . finds and determines that strict
 9   compliance with the constitutional and statutory requirements for the referendum process
10   and in the application and enforcement of those requirements provides the surest method
11   for safeguarding the integrity and accuracy of the referendum process.”); Id. § 19-
12   102.01(A) (same as to initiative process). Plaintiffs acknowledge as much. (Doc. 2 at 12
13   [“The State’s interest in requiring signatures to be gathered by a petition circulator who
14   complies with the numerous requirements of Title 19 is to ensure that the hundreds of
15   thousands of required signatures for placement on the ballot come from qualified electors.
16   . . . Under ordinary circumstances, requiring such gathering of signatures would provide
17   somewhat of a burden, but it could arguably be justified by the State’s interest in preventing
18   fraud . . . .”].). Thus, the State has not asserted “a vague, undifferentiated interest,” as
19   Plaintiffs suggest (Doc. 59 at 2), but an interest that cuts to the core of the State’s role in
20   effectuating the democratic process.
21          Plaintiffs’ arguments to the contrary are unpersuasive. They cite two cases for the
22   proposition that “a legislator’s personal support does not give him or her an interest
23   sufficient to support intervention” (Doc. 59 at 4), but that argument is inapplicable here,
24   where the Attorney General has explicit statutory authority to assert the State’s interest.
25   A.R.S. § 41-193(A)(3). See also Bethune-Hill, 139 S. Ct. at 1951 (“[A] State must be able
26   to designate agents to represent it in federal court.”) (quotation omitted).
27          In a similar vein, Plaintiffs argue that the State’s interest is minimal because “the
28   relief sought in the instant cases does not fundamentally change the structure of Arizona’s


                                                  -4-
 1   elections” and Plaintiffs are merely “propos[ing] a temporary adaption to sustain the
 2   constitutionality of Arizona’s system in the face of a global pandemic.” (Doc. 59 at 4.)
 3   The State’s papers indicate, however, that it contests this point—that is the entire reason it
 4   seeks to intervene.    (Doc. 46 at 4-5 [“Invalidation of any state election procedure
 5   undoubtedly has an effect on the State sufficient to support intervention. And because that
 6   is precisely the relief the Plaintiffs seek, the potential-impairment requirement is plainly
 7   satisfied here.”].) Plaintiffs’ objection, then, is essentially an argument on the merits.
 8   Courts “should not prematurely reach the merits” of a case when deciding whether to allow
 9   intervention. See Gensler, Rule 24, at 699.
10          C.     Practical Impairment
11          “If an absentee would be substantially affected in a practical sense by the
12   determination made in an action, he should, as a general rule, be entitled to intervene.”
13   Fed. R. Civ. P. 24, 1966 advisory committee note. This element “follows” from the other
14   factors, Sierra Club, 995 F.2d at 1486, and once those factors are satisfied, courts often
15   “have little difficulty concluding that the disposition of [a] case may, as a practical matter,
16   affect” an intervenor’s interests. California ex rel. Lockyer v. United States, 450 F.3d 436,
17   442 (9th Cir. 2006).
18          Such is the case here. The Court has little difficulty concluding that disposition of
19   this case may affect the State’s interests. Plaintiffs seek exceptions to a litany of statutory
20   requirements aimed at ensuring that initiative-petition signatures are legitimate, including
21   requirements that all petitions be signed in person, on paper sheets, with a full and correct
22   copy of the initiative attached. (Doc. 2 at 4-5.) Then, the signature gatherer must sign a
23   sworn affidavit attesting that those signatures were obtained legitimately. (Id.) The
24   Arizona Supreme Court has stated that the requirements imposed on signature gatherers,
25   in particular, “represent[] a reasonable means of fostering transparency . . . and mitigating
26   the threat of fraud or other wrongdoing infecting the petition process.” Stanwitz v. Reagan,
27   429 P.3d 1138, 1144 (Ariz. 2018) (citation omitted). The perceived benefit of those
28   requirements could be lost if the State were forced to allow for electronic submission of


                                                  -5-
 1   petition signatures.
 2          That Plaintiffs seek only temporary changes to Arizona’s election laws does not
 3   alter the analysis. (Doc. 59 at 4.) As an initial matter, it is impossible to gauge how
 4   “temporary” the requested adjustments may be. Plaintiffs’ relief is tied to the ongoing
 5   COVID-19 pandemic. It is folly for anyone to predict exactly how long the pandemic will
 6   last and how long the state and local responses to the pandemic will remain in effect. More
 7   important, the State has an interest in maintaining the integrity of every election, not every
 8   election except this one. There is no mulligan rule when it comes to elections.
 9          D.     Adequate Representation
10          Finally, the State must show that existing parties “may not adequately represent [its]
11   interest.” Citizens for Balanced Use, 647 F.3d at 898. This requires a “minimal” showing
12   and is satisfied if existing parties’ representation of its interest “may be” inadequate. Id.
13   To determine adequacy, courts examine: “(1) whether the interest of a present party is such
14   that it will undoubtedly make all of a proposed intervenor’s arguments; (2) whether the
15   present party is capable and willing to make such arguments; and (3) whether a proposed
16   intervenor would offer any necessary elements to the proceeding that other parties would
17   neglect.” Id. (citation omitted).
18          Thus far, the Court knows the position of only two defendants: the Secretary and
19   the Pima County Recorder. Both have indicated they do not intend to oppose Plaintiffs’
20   TRO request—in fact, they support it. (Doc. 46 at 5-6; Doc. 53.) Thus, it appears neither
21   of those officials is willing to make the arguments the State seeks to make. Moreover,
22   because Plaintiffs’, the Secretary’s, and the Pima County Recorder’s interests have
23   apparently converged, this case could—absent intervention—come dangerously close to
24   asking the Court to issue an advisory opinion, something it is forbidden from doing.
25   Golden v. Zwickler, 394 U.S. 103, 110 (1969) (“No federal court, whether [the Supreme
26   Court] or a district court, has jurisdiction to pronounce any statute, either of a state or of
27   the United States, void . . . except as it is called to adjudge the legal rights of litigants in
28   actual controversies.”) (citation omitted). Allowing the State to intervene resolves this


                                                  -6-
 1   issue, thus “offer[ing] [a] necessary element[] to the proceeding.” Citizens for Balanced
 2   Use, 647 F.3d at 898.
 3          This analysis disposes of Plaintiffs’ argument to the contrary, which seeks to
 4   characterize the issue as “some elected officials disagree[ing] with the position taken by
 5   the Secretary.” (Doc. 59 at 5.) In Plaintiffs’ view, because the Secretary and the county
 6   recorders are the officials constitutionally responsible for elections, their opinions and
 7   positions are the only ones that matter. (Id.) It’s true that the Secretary is Arizona’s lead
 8   election official, but in light of the clear interest the State has in the enforcement of its
 9   election laws, combined with the Secretary’s lack of interest in opposing Plaintiffs’ motion,
10   the State’s interest would go unrepresented were it not allowed to intervene. As the State
11   aptly puts it in its motion: “[I]f a State statute is to be enjoined, it should be defended by at
12   least one state official.    Basic principles of federalism should permit the State the
13   opportunity to defend its laws before they are declared unconstitutional.” (Doc. 46 at 7.)
14          Finally, Plaintiffs contend that the Secretary, as the chief elections officer,
15   necessarily represents the interests of the State on election matters. Setting aside that this
16   wouldn’t avoid the advisory opinion issue discussed above, if the Secretary truly thought
17   she alone represented the State’s interests on this matter, she presumably would have
18   opposed the State’s intervention request. She declined to do so. (Doc. 46 at 2.)
19          Thus, the State meets all four requirements for intervention of right. Accordingly,
20   the Court “must permit” the State to intervene and its motion is granted.1
21   II.    Permissive Intervention
22          The State also satisfies the requirements for permissive intervention. “On timely
23   motion, the court may permit anyone to intervene who . . . has a claim or defense that
24   shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).
25   1
            Rule 24(c) requires that a motion to intervene “be accompanied by a pleading that
     sets out the claim or defense for which intervention is sought.” The State failed to do so.
26   However, the Ninth Circuit has been emphatic that “failure to comply with the Rule 24(c)
     requirement for a pleading is a purely technical defect which does not result in the disregard
27   of any substantial right.” Westchester Fire Ins. v. Mendez, 585 F.3d 1183, 1188 (9th Cir.
     2009) (quotations omitted). “Courts . . . have approved intervention motions without a
28   pleading where the court was otherwise apprised of the grounds for the motion.” Beckman
     Indus. Inc., v. Int’l Ins. Co., 966 F.2d 470, 474 (9th Cir. 1992).

                                                   -7-
 1   “[A] court may grant permissive intervention where the applicant for intervention shows
 2   (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the applicant’s
 3   claim or defense, and the main action, have a question of law or a question of fact in
 4   common.” United States v. City of Los Angeles, 288 F.3d 391, 403 (9th Cir. 2002) (citation
 5   omitted). “The district court is given broad discretion to make this determination.” Perry
 6   v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011).
 7          The first two requirements are easily satisfied. This isn’t a case where a party is
 8   seeking to intervene so it may assert a claim over which the Court would otherwise lack
 9   subject matter jurisdiction. See generally Hartley Pen Co. v. Lindy Pen Co., 16 F.R.D.
10   141, 146-47 (S.D. Cal. 1954) (“A pending suit within federal jurisdiction is by definition
11   [a] prerequisite to intervention. And it may be stated as a general rule that where
12   intervention is merely permissive, jurisdiction of the intervener’s claim—like jurisdiction
13   of a permissive counterclaim—must rest upon independent jurisdictional grounds.”). See
14   also FTC v. Lucaslawcenter “Incorporated,” 2010 WL 11523682, *6 (C.D. Cal. 2010)
15   (denying motion for permissive intervention because movant sought to “assert[] only state
16   law causes of action” and the movant and adverse party were both “California residents,”
17   so “the Court lacks independent jurisdiction pursuant to both 28 U.S.C. §§ 1331 and
18   1332”). Instead, the State seeks to serve as an additional defendant in a matter that is
19   already properly before the Court under 28 U.S.C. § 1331. (Doc. 1 ¶ 9.) Thus, the State
20   meets the first requirement. And as discussed above, the State’s motion is timely, so the
21   second requirement is met, too.
22          That leaves the third requirement. When determining whether to grant permissive
23   intervention, courts look to:
24          [T]he nature and extent of the intervenors’ interest, their standing to raise
            relevant legal issues, the legal position they seek to advance, and its probable
25
            relation to the merits of the case, . . . whether the intervenors’ interests are
26          adequately represented by other parties, whether intervention will prolong or
            unduly delay the litigation, and whether parties seeking intervention will
27          significantly contribute to full development of the underlying factual issues
28          in the suit and to the just and equitable adjudication of the legal questions
            presented.

                                                 -8-
 1   Perry, 630 F.3d at 905 (quoting Spangler v. Pasadena Bd. of Educ., 552 F.2d 1326, 1329
 2   (9th Cir. 1977)). All of these factors favor permissive intervention. As discussed, the State
 3   has standing to defend the constitutionality of its election statues, which are at the core of
 4   the State’s duties as well as at the core of the merits of this case. As it stands, Plaintiffs are
 5   currently wanting for actual opposition to their motion—the Secretary and the only county
 6   recorder to have participated so far both agree with Plaintiffs and will not oppose their
 7   motion. Whatever the merits, without the State, there is a real danger that its interests will
 8   go unrepresented and the Court will be forced to render an opinion on an underdeveloped
 9   record. Finally, because the State has already agreed to abide by the briefing schedule,
10   there is no risk of undue delay. Were there any chance the State could not intervene as of
11   right, permissive intervention is more than warranted.2
12                                          CONCLUSION
13          Although the Court understands Plaintiffs’ objection to the State’s intervention
14   request from a tactical standpoint, the issues raised here are too important to be resolved
15   through a one-sided process where all parties agree with each other. Although nothing in
16   this order should be interpreted as prejudgment on the merits, the Court thinks it is essential
17   to the correct resolution of this case that the State be allowed to present a full defense of
18   its statutes and policies.
19          …
20          …
21          …
22          …
23          …
24          …
25          …
26          …
27
     2
            Plaintiffs do not seriously contest that the State may permissively intervene but
28   argue the Court should exercise its discretion to prevent undue delay. (Doc. 59 at 3, 6-7.)
     As discussed, this argument is unavailing.

                                                   -9-
 1          Accordingly, IT IS ORDERED that the State of Arizona’s motion to intervene
 2   (Doc. 46) is granted. As set out in a prior order, the State’s response to the TRO motion
 3   is due no later than April 10, 2020.
 4          Dated this 9th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 10 -
